 

Exhibit 10.2

 

AMTRUST FINANCIAL SERVICES, INC.
2010 OMNIBUS INCENTIVE PLAN (AS AMENDED)

 

 



 

PERFORMANCE SHARE AWARD AGREEMENT

 



 

 



AmTrust Financial Services, Inc. a Delaware corporation, (the “Company”), hereby
grants performance shares (“Performance Shares”) relating to shares of its
common stock, $.01 par value, (the “Stock”) to the individual named below as the
Grantee, subject to the vesting conditions set forth in this Agreement and
Exhibit A attached hereto. This grant is subject to the terms and conditions set
forth in (i) this Agreement, and (ii) the 2010 Omnibus Incentive Plan, as
amended (the “Plan”). Unless otherwise defined or specified herein, capitalized
terms used in this Agreement are defined in the Plan, and have the meaning set
forth in the Plan.





 

Award of Performance Shares

 

 

You have been granted 250,000 performance shares, subject to ultimate settlement
in accordance with the terms and conditions of this Agreement, the Plan and the
performance matrix attached hereto as Exhibit A (the “Performance Shares”). The
actual realized number of shares may vary from 0 to 375,000, as per the matrix
contained in Exhibit A.

 

Each Performance Share earned in accordance with this Agreement shall entitle
you to receive a share of Restricted Stock. Performance Shares shall have no
voting rights or rights to receive dividends or dividend equivalents until
settled in Restricted Stock, consistent with the “Shareholder Rights” section
below. Fractional shares shall be rounded up or down as appropriate and no cash
settlements shall be made with respect to fractional shares eliminated by
rounding.

 

Grant Date  

The effective date of this grant of Performance Shares is March 26, 2012 (“Grant
Date”), subject to shareholder approval of the amendments to the Plan on May 23,
2012 with respect to shares that may be granted to eligible individuals during
any given fiscal year.

 

Settlement of Performance Shares   Provided you remain in Service (as defined
below) on the Settlement Date (as defined below), and except as otherwise
specifically set forth in this Agreement, upon the Committee determining and
certifying the level of achievement of the performance metrics set forth on
Exhibit A with respect to the Company’s two year fiscal operating period
commencing on January 1, 2012 and ending on December 31, 2013 (the “Performance
Period”), the Committee shall award you a number of shares of Restricted Stock
following the Performance Period reflecting the level of attainment of the
performance metrics in accordance with Exhibit A attached hereto during the
Performance Period (“Earned Shares”). The Committee shall certify the level of
achievement of the performance metrics during the Company’s first fiscal quarter
in 2014 and, on the date of such certification (the “Settlement Date”), the
Committee shall grant you the applicable number of Earned Shares. All Earned
Shares shall be subject to additional vesting provisions and restrictions on
transferability as defined herein and pursuant to the Plan (“Restricted Stock”).
The Performance Shares and, if any, the number of Earned Shares and the number
of shares of Restricted Stock are subject to adjustment under the Plan, as
appropriate.

 

1

 

 

    “Service” means that you are (i) an employee of the Company, (ii) a member
of the Company’s Board of Directors, or (iii) otherwise providing services to
the Company.      

Termination of Service Prior to Settlement Date

 

Death, Disability,

By the Company without Cause, or by you for Good Reason

 

If your Service terminates for any of the following events (i) by reason of
death, (ii) Disability (as defined below), (iii) by the Company without Cause,
or (iv) by you for Good Reason, prior to the Settlement Date, then on the
Settlement Date, you shall receive the Restricted Stock that you would have
received if you had remained in Service on the Settlement Date, based on the
actual level of achievement of the performance metric, and 50% of such shares of
Restricted Stock shall vest, while any remaining unvested Restricted Stock shall
be forfeited.

 

For purposes of this Agreement, “Disability” shall mean you are unable to
perform the duties of your Service (or other services) (i) for a period of 90
consecutive days, or (ii) any 120 days during any consecutive 12 month period.

 

For Cause, or without Good Reason  

If your Service is terminated without Good Reason (as defined in your Employment
Agreement dated January 1, 2005, as amended October 6, 2010), or by the Company
for Cause (as defined below), you shall immediately forfeit all rights to your
Performance Shares and/or vested (but undelivered) and unvested Restricted Stock
and this award shall immediately terminate.

 

For purposes of this Agreement, “Cause” shall include (a) willful misconduct or
gross negligence; (b) conviction of a felony or conviction of a crime involving
moral turpitude; (c) any act constituting fraud or the misappropriation or
embezzlement of money or other property of the Company; or (d) any willful act
or course of conduct by you constituting an abuse of office or authority which
has a material adverse impact on the Company’s reputation or financial
condition.

 

Change in Control (Prior to Settlement)  

In the event of a Change in Control (as defined below) prior to the Settlement
Date, the Board of Directors, in its sole discretion, (a) may determine what
level of performance would have been achieved through the date of the Change in
Control and shall grant you the appropriate number of Earned Shares based upon
(i) the actual level of performance achieved as determined by the Committee
consistent with the matrix contained in Exhibit A, and (ii) after multiplying by
a fraction, the numerator of which is the number of days elapsed in the
performance period on the date of the Change in Control, and the denominator,
which shall be 730, (b) may continue (if possible) the Performance Share award
until the conclusion of the Performance Period, or (c) may cancel such
Performance Share award in its entirety, and make a substitute award to you,
consistent with the Plan.

 

 

2

 

 

Change in Control Defined  

For purposes of this Agreement, “Change in Control” shall mean:

(i) any “person” (as such term is used in Section 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any
syndicate or group deemed to be a “person” under Section 13(d)(3) of the
Exchange Act) other than Barry Zyskind, George Karfunkel, Michael Karfunkel,
their spouses, any lineal descendants, any trust or charitable foundation
controlled by any of them, their spouses or their lineal descendants, any
subsidiary or any employee benefit plan of the Company or a subsidiary or former
subsidiary, is or becomes a beneficial owner, directly or indirectly, of stock
of the Company representing 50% of more of the total voting power of the
Company’s then outstanding stock;

 

(ii) a tender offer (for which a filing has been made with the Securities and
Exchange Commission (the “SEC”) that purports to comply with the requirements of
Section 14(d) of the Exchange Act, and the corresponding SEC rules) is made for
the stock of the Company. In case of a tender offer described in this paragraph
(ii), the “Change of Control” will be deemed to have occurred any time during
the offer when the person (using the definition in (i) above) making the offer
owns or has accepted for payment stock of the Company with 50% or more of the
total voting power of the Company's outstanding stock; or

 

(iii) individuals who were the Board’s nominees for election as directors of the
Company immediately prior to a meeting of the stockholders of the Company
involving a contest for the election of directors shall not constitute a
majority of the Board following the election.

 

Restricted Stock and Vesting after Settlement of Performance Shares   Provided
you remain in Service continuously from the Settlement Date until the applicable
vesting date, the Restricted Stock shall vest and cease to be Restricted Stock
(but shall remain subject to the other terms of this Agreement and the Plan) as
follows:

 

 

  Date  Vesting    December 31, 2014   50%   December 31, 2015   50%

 

Termination after Settlement Date

 

Death, Disability, without Cause or by you for Good Reason 

 

If your Service terminates for any of the following events (i) by reason of
death, (ii) Disability, (iii) by the Company without Cause, or (iv) by you for
Good Reason, on or after the Settlement Date, 50% of the total number of
unvested shares of Restricted Stock granted pursuant to this Agreement shall
vest, and all remaining unvested shares shall be forfeited.

 

 

For Cause, or without Good Reason  

If your Service is terminated without Good Reason (as defined in your Employment
Agreement dated January 1, 2005, as amended October 6, 2010), or by the Company
for Cause, each on or after the Settlement Date, then you shall immediately
forfeit all rights to your vested (but undelivered) and unvested Restricted
Stock and this award shall immediately terminate.

 

 

3

 

 

Termination without Cause within 12 Months of Change in Control; after
Settlement of Shares

 

 

If your Service with the Company (or any affiliate) is terminated by the Company
without Cause after the Settlement Date and within 12 months following the
effective date of a “Change of Control,” the Board of Directors may accelerate
the vesting of any Restricted Stock held by you.

 

Restricted Stock Ownership and Transferability  

Subject to the restrictions set forth in the Plan and this Agreement, you shall
possess all incidents of ownership of the Restricted Stock received in
settlement of Performance Shares granted hereunder (if any), including the right
to receive dividends with respect to such Restricted Stock and the right to vote
such Restricted Stock.

 

Restricted Stock may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise (except by the laws of descent and
distribution) nor may shares of Restricted Stock be made subject to execution,
attachment or similar process.

 

Certificate; Book Entry Form; Legend  

The Company shall issue the shares of Restricted Stock either (i) in certificate
form or (ii) in book entry form, registered in your name, with legends, or
notations, as applicable, referring to the terms, conditions, and restrictions
applicable to the Restricted Stock. Any certificate issued for Restricted Stock
prior to vesting will be inscribed with the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) relating
to Restricted Stock contained in the AmTrust Financial Services, Inc. 2010
Omnibus Incentive Plan, as amended, and an Agreement entered into between the
registered owner and AmTrust Financial Services, Inc. Copies of such Plan and
Agreement are on file at the principal office of AmTrust Financial Services,
Inc.”

 

Escrow

 

 

Any Restricted Stock issued in settlement of Performance Shares shall be held by
the Company in escrow for your benefit. Upon vesting, a certificate for the
vested shares shall be issued to you free of the restrictive legend.

 

Vesting: Delivery of Shares   Upon vesting, restrictions related to the vested
shares of Restricted stock shall lapse and the Company shall, as applicable,
either remove the notations on such vested shares issued in book-entry form or
deliver to you or your personal representative a stock certificate representing
the number of shares of Stock, free of any restrictive legend, equal to the
number of vested shares.  If certificates representing such Restricted Stock had
previously been delivered to you, you shall return such certificates to the
Company, complete with any necessary signatures or instruments of transfer prior
to the issuance by the Company of shares of Stock without the restrictive
legend.

 

4

 

 

Income Taxes  

(a) You shall pay to the Company promptly upon request, and in any event at the
time you recognize taxable income in respect of the Restricted Stock (whether in
connection with the grant or vesting of the Restricted Stock, the making of an
election under Section 83(b) of the Code in connection with the Award as
described below or otherwise), an amount equal to the taxes the Company
determines it is required to withhold under applicable tax laws with respect to
the Restricted Stock. Such payment may be made by any of, or a combination of,
the following methods: (i) cash or check; (ii) out of your current compensation;
(iii) in the sole discretion of the Company, by surrender of other shares of
Common Stock of the Company that (a) in the case of shares initially acquired
from the Company (upon exercise of a stock option or otherwise), have been owned
by you for such period, if any, as may be required to avoid a charge to the
Company’s earnings and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld; or (iv) in the sole discretion of
the Company, by electing to have the Company withhold or otherwise reacquire
from you shares of Restricted Stock that vest pursuant to the terms hereof
having a Fair Market Value equal to the minimum statutory amount required to be
withheld in connection with the vesting of such shares. For these purposes, the
Fair Market Value of the shares to be withheld or repurchased, as applicable,
shall be determined on the date that the amount of the tax to be withheld is to
be determined (the “Tax Date”).

 

All elections by you to have the shares withheld or repurchased to satisfy tax
obligations shall be made in writing in a form acceptable to the Company and
shall be subject to the following restrictions:

 

(i)       the election must be made on or prior to the applicable Tax Date;

 

(ii)      once made, the election shall be irrevocable as to the particular
shares as to which the election is made and you acknowledge that this
irrevocable written instruction is intended to constitute an instruction
pursuant to Rule 10b5-1 of the Exchange Act;

 

(iii)     all elections shall be subject to the consent or disapproval of the
Company; and

 

(iv)      If you are subject to Section 16 of the Exchange Act, the election
must comply with the applicable provisions of Rule 16(b)-3 promulgated under the
Exchange Act and shall be subject to such additional conditions or restrictions
as may be required thereunder to qualify for the maximum exemption from Section
16 of the Exchange Act with respect to Plan transactions.

 

   

Section 83(b) Election. You hereby acknowledge that you may file an election
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the shares of Restricted Stock received in settlement of Performance
Shares, if any (less any purchase price paid for the shares), provided that such
election must be filed with the Internal Revenue Service no later than thirty
(30) days after the date of the Award. You will seek the advice of your own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, and the other tax
consequences of the Award under federal, state, and any other laws that may be
applicable. The Company and its affiliates and agents have not and are not
providing any tax advice to you. 

 

5

 

 

Recapture Rights

 

 

In the event that you violate any of your obligations pursuant to the
Confidentiality, Non-Competition, or Non-Solicitation provisions of this
Agreement, you agree to return to the Company, within five days of receipt of
written demand from the Company, any gains you realize from the sale of all or
any portion of the Restricted Stock during the 12 months immediately preceding
such violation, and any remaining unsold portion of your Restricted Stock shall
be immediately and totally forfeited.

 

Confidentiality  

During your Service, you will have access to confidential or proprietary data or
information of the Company (and its affiliates) and its operations. You agree
not to at any time divulge or communicate the Confidential Information (defined
below) to any person, nor shall you direct any employee to divulge or
communicate to any person (other than to a person bound by confidentiality
obligations similar to those contained herein and other than as necessary in
performing your duties hereunder), or use to the detriment of the Company (or
any of its affiliates) or for the benefit of any other person, any Confidential
Information. This restriction shall survive your Service hereunder, whether by
the normal expiration thereof or otherwise.

 

The term “Confidential Information” shall mean all information, whether or not
reduced to written or recorded form, that is related to the Company and that is
not generally known or accessible to members of the public and/or competitors of
the Company nor intended for general dissemination, whether furnished by the
Company or compiled by the employee, including, without limitation, relating to
the Company’s (or any affiliate’s) financial performance, customers, existing or
proposed future projects, prospects, or business strategies, personnel
information, financial information, customer lists, supplier lists, trade
secrets, information regarding operations, systems, services, know-how, computer
and any other processed or collated data, computer programs, pricing, marketing
and advertising data.

 

You understand the Company intends to maintain the confidentiality of the
Confidential Information notwithstanding that employees of the Company may have
free access to the information for the purpose of performing their duties with
the Company, and notwithstanding that employees not expressly bound by
agreements similar to this agreement may have access to such information for job
purposes. You acknowledge that Confidential Information need not be marked as
such to preserve the confidential nature of the information.

 

6

 

 

Non-Competition  

You acknowledge that (a) in the course of your Service with the Company and its
affiliates, you have, and will continue to, become familiar with the Company’s
and its affiliates’ trade secrets, methods of doing business, business plans and
other valuable confidential and proprietary information concerning the Company,
its affiliates, their customers and business partners and that your services
have been and will be of special, unique and extraordinary value to the Company
and its affiliates.  In consideration thereof and of this Award, during your
Service with the Company or an affiliate and for a period of one (1) year
thereafter, you shall not, without the Company’s prior written approval, become
engaged, directly or indirectly, as a director, officer, employee or 5% or more
stockholder or equity interest owner in, partner in, or consultant to, any
business that is directly competitive with the business of the Company (or any
affiliate) in any area or region where the Company (or any affiliate) conducts
business (“Competition”).  Notwithstanding the foregoing, you shall not be
deemed to be in Competition with the Company if you provide evidence
satisfactory to the Company, in its sole and absolute discretion, that you: (i)
work in a separate division, department or unit that does not compete with the
business of the Company (or any affiliate); and (ii) will not have contact with
the division, department or unit that does compete with the business of the
Company (or any affiliate). 

 

Non-Solicitation   During Service and for a period of two (2) years thereafter,
you shall not, without the prior written consent of the Company, directly or
indirectly, on your own behalf or on behalf of any other person, firm,
corporation or business entity: (a) induce or attempt to induce any agent,
broker, affinity group or policyholder of the Company (or any affiliate), or any
prior agent, broker, affinity group or policyholder that was an agent, broker,
affinity group or policyholder within twelve (12) months of such contact, to
withdraw, decrease or cancel its business with the Company (or any affiliate) or
otherwise terminate any written or oral agreement or understanding or other
relationship with the Company (or any affiliate); (b) solicit or attempt to
solicit, service or attempt to service, or for the purpose of obtaining the
business of any customer of the Company (or any affiliate), or any prior agent,
broker, affinity group or policyholder that was an agent, broker, affinity group
or policyholder within twelve (12) months of such contact, to the extent the
business solicited is similar to, or competitive with, the business of the
Company (or any affiliate), engage in discussions or other communications with
(regardless of who initiates such discussions or communications) any person,
firm or entity that was an actual or prospective agent, broker, affinity group
or policyholder of the Company during any part of the twelve (12) month period
immediately preceding termination of Service if you participated, directly or
indirectly, in the solicitation or servicing of that agent, broker, affinity
group or policyholder or prospective agent, broker, affinity group or
policyholder, or supervised or managed those who did, during your Service with
the Company at any time during such twelve (12) month period immediately
preceding your termination of Service; (c) solicit or attempt to solicit, hire
or attempt to hire, or communicate with, any person who is an employee,
individual consultant or independent contractor of the Company (or any
affiliate), or any prior employee, individual consultant or independent
contractor that was an employee, consultant or independent contractor within
twelve (12) months of such contact, with the purpose or intent of attracting
such person from the employ of the Company (or any affiliate); or (d) induce or
attempt to induce any person who is an employee, individual consultant or
independent contractor of the Company (or any affiliate) to terminate or limit
his or her Service or other relationship with the Company (or any affiliate), or
any prior employee, individual consultant or independent contractor that was an
employee, individual consultant or independent contractor within twelve (12)
months of such contact.

 

7

 

 

No Right to Employment  

None of the Performance Shares, Restricted Stock nor this Agreement give you the
right to be retained by the Company in any capacity and your Service may be
terminated at any time and for any reason.

 

Shareholder Rights  

You have no rights as a shareholder unless and until the Stock relating to the
Restricted Stock has been issued to you (or an appropriate book entry has been
made). Except as described in the Plan or herein, no adjustments are made for
dividends or other rights if the applicable record date occurs before your Stock
is issued (or an appropriate book entry has been made). If the Company pays a
dividend on its Stock, you will, however, be entitled to receive a cash payment
equal to the per-share dividend paid on the Stock times the number of shares of
Restricted Stock that you hold as of the record date for the dividend.

 

Applicable Law  

This Agreement shall be governed by the laws of the State of Delaware, with
consent to jurisdiction by you in the State of New York.

 

Data Privacy  

To administer the Plan, the Company may process personal data about you. Such
data includes the information provided in this Agreement, other appropriate
personal and financial data about you such as home address and business
addresses and other contact information, payroll information and any other
information deemed appropriate by the Company to facilitate the administration
of the Plan.

 

By accepting this award, you consent to the Company’s processing of such
personal data and the transfer of such data outside the country in which you
work or are employed, including, with respect to non-U.S. residents, to the
United States, to transferees who shall include the Company and other persons
designated by the Company to administer the Plan.

 

Consent to Electronic Delivery   Certain statutory materials relating to the
Plan may be delivered to you in electronic form. By accepting this grant, you
consent to electronic delivery and acknowledge receipt of these materials,
including the Plan and the Plan prospectus.

 

This Agreement is not a not a stock certificate or a negotiable instrument.

 

8

 

 

By accepting your grant, you agree to the terms and conditions in this Agreement
and in the Plan, and agree that the Plan will control in the event any provision
of this Agreement should appear to be inconsistent with the terms and conditions
of the Plan.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year below.

 

AMTRUST FINANCIAL SERVICES, INC.       /s/ Stephen Ungar Effective Date: March
26, 2012 By:  Stephen Ungar   Its:  General Counsel and Secretary       EMPLOYEE
      /s/ Barry Zyskind Date: March 26, 2012 Name: Barry Zyskind  

  

9

 

 

EXHIBIT A

(Percentage Payout**)

 

       Adjusted Operating Income - 2012/13 (24 Month) (in millions)        
90%   95%   100%   115%   130%      21.0    100    100    115    125    150    
      318    335    353    406    459      18.0    90    100    110    115  
 125           318    335    353    406    459  ROE*   15.0    75    90    100  
 110    115           318    335    353    406    459      13.5    60    75  
 90    100    110           318    335    353    406    459      12.0    50  
 60    75    90    100           318    335    353    406    459 

 

* Return on Equity (“ROE”) to be annualized over two-year period. ROE is
expressed as a percentage and is calculated as: Net Income/average shareholders’
equity.  Average shareholders’ equity is the average shareholders’ equity for
each of the eight quarters in the performance period, divided by 8, as follows:
((shareholders’ equity as of 1/1/12 + shareholders’ equity as of 3/31/12) / 2) +
(shareholders’ equity as of 4/1/12 + shareholders’ equity as of 6/30/12) / 2) +
(shareholders’ equity as of 7/1/12 + shareholders’ equity as of 9/30/12) / 2) +
(shareholders’ equity as of 10/1/12 + shareholders’ equity as of 12/31/12) / 2)
+ (shareholders’ equity as of 1/1/13 + shareholders’ equity as of 3/31/13) / 2)
+ (shareholders’ equity as of 4/1/13 + shareholders’ equity as of 6/30/13 / 2) +
(shareholders’ equity as of 7/1/13 + shareholders’ equity as of 9/30/13) / 2) +
(shareholders’ equity as of 10/1/13 + shareholders’ equity as of 12/31/13) / 2))
/ 8.

 

** Percentage Payout of Target share award shown as top number in each box of
Matrix.

 

Combined ratio must not exceed 95% or entire Award is forfeited.

 

Adjusted Operating Income defined as : Net Income, adjusted for (i) Realized
investment gains (losses), net of tax, (ii) gain (loss) on acquisitions net of
tax, (iii) foreign currency gain (loss), (iv) non-cash amortization of certain
intangible assets, and (v) Gain (loss) on life settlement contracts (exclusive
of non-controlling interest, net of tax).

 

A-1

 

